

115 HR 1478 IH: Gun Violence Research Act
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1478IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Mrs. Murphy of Florida introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal the provision that in practice prohibits the Department of Health and Human Services from sponsoring research on gun violence in fiscal year 2017, and for other purposes. 
1.Short titleThis Act may be cited as the Gun Violence Research Act. 2.Sense of Congress It is the sense of Congress that no limitations should be imposed on the authority of the Department of Health and Human Services, including the Centers for Disease Control and Prevention, to sponsor evidence-based intramural and extramural research that examines the causes of gun violence and identifies methods to reduce gun-related fatalities and injuries, consistent with the Second Amendment to the Constitution and other constitutional protections.  
3.Repeal of funding limitation Effective on the date of enactment of the Consolidated Appropriations Act, 2016 (Public Law 114–113), title II of division H of such Act (relating to the Department of Health and Human Services) is amended by striking section 210 (prohibiting the availability of funds to advocate or promote gun control). 